DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 10-12 and 22 are pending, of which claim 12 is withdrawn because of earlier restriction.
Withdrawn Rejections
The rejections made under 35USC § 102 as set forth in office action dated 05/24/2022 is hereby withdrawn in view of Applicant’s amendment of claims to allowable subject matter as indicated by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims
Claim 12 has been canceled.
Rejoinder
The election of species requirement (A) for Group I, as set forth in the Office action mailed on 06/02/2020, has been reconsidered and is hereby withdrawn. 
In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Reasons for Allowance
Applicant’s Remarks and amendment filed on 08/15/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s edible beverage composition comprising compound of formula (2) in a concentration as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s edible beverage composition comprising compound of formula (2) in a concentration as in the instant claims. The closest prior art, Jensen (US 2550254), teaches edible beverage composition comprising compound of formula (2). However, the cited prior art is silent about any concentration in the beverage. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make edible beverage composition comprising compound of formula (2) in a concentration as recited in the instant claims.
Therefore, claims 10-11 and 22 are allowed.
Conclusion
Claims 10-11 and 22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623